1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MEDICAL EXTRUSION TECHNOLOGIES,                     Case No.: 17cv2150-AJB (MSB)
     INC.,
12
                                        Plaintiff,       ORDER SETTING IN-PERSON
13                                                       SETTLEMENT CONFERENCE
     v.
14
     APOLLO MEDICAL EXTRUSION
15
     TECHNOLOGIES, INC.,
16                                   Defendant.
17
18
19         The Court held a settlement conference on August 29, 2019. Settlement
20   negotiations are ongoing. As discussed with the parties at the conference, the Court
21   SETS a further in-person settlement conference on September 18, 2019, at 3:00 p.m., in
22   the chambers of Magistrate Judge Michael S. Berg located at 221 West Broadway,
23   Second Floor (Chambers 2C), San Diego, CA 92101. All discussions at the Settlement
24   Conference will be informal, off the record, privileged, and confidential.
25         a.     Personal Appearance of Parties Required: All named parties, party
26   representatives, including claims adjusters for insured defendants, as well as the
27   principal attorney(s) responsible for the litigation, must be present in person and legally
28   and factually prepared to discuss and resolve the case. Counsel appearing without their
                                                     1
                                                                                  17cv2150-AJB (MSB)
1    clients (whether or not counsel has been given settlement authority) will be cause for
2    immediate imposition of sanctions and may also result in the immediate termination of
3    the conference.
4           b.      Full Settlement Authority Required: A party or party representative with
5    full settlement authority1 must be present at the conference. Retained outside
6    corporate counsel shall not appear on behalf of a corporation as the party
7    representative who has the authority to negotiate and enter into a settlement.
8           c.      Requests to Continue a Settlement Conference: Any request to continue
9    the Mandatory Settlement Conference, or request for relief from any of the provisions
10   or requirements of this Order, must be sought by a written application. Absent good
11   cause, requests for continuances will not be considered unless submitted in writing no
12   fewer than seven (7) calendar days prior to the scheduled conference.
13          If the case is settled in its entirety before the scheduled date of the conference,
14   counsel and any unrepresented parties must still appear in person, unless a written
15   joint notice confirming the complete settlement of the case is filed no fewer than
16   twenty-four (24) hours before the scheduled conference.
17          IT IS SO ORDERED.
18   Dated: August 29, 2019
19
20
21
22
23
24   1
       “Full settlement authority” means that the individuals at the settlement conference must be authorized
25   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the
     parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person
26   needs to have “unfettered discretion and authority” to change the settlement position of a party. Pitman
     v. Brinker Int’l, Inc., 216 F.R.D. 481, 485–86 (D. Ariz. 2003). The purpose of requiring a person with
27   unlimited settlement authority to attend the conference contemplates that the person’s view of the case
     may be altered during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001).
                                                         2
                                                                                             17cv2150-AJB (MSB)
